Case 2:21-cv-02304-JTF-cgc Document 1-1 Filed 05/12/21 Page 1 of 22                                                                          PageID 5

                                                                                                      Service of Process
                                                                                                      Transmittal
                                                                                                      04/12/2021
                                                                                                      CT Log Number 539362968
  TO:         Luisa Gomes
              Ross Stores, Inc.
              5130 Hacienda Dr
              Dublin, CA 94568-7635

  RE:         Process Served in Tennessee

  FOR:        Ross Stores, Inc. (Domestic State: DE)




  ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

  TITLE OF ACTION:                                  SHEILA GRIESHEIMER, PLTF. vs. ROSS STORES, INC, ETC., DFT.
                                                    Name discrepancy noted.
  DOCUMENT(S) SERVED:                               -
  COURT/AGENCY:                                     None Specified
                                                    Case # CT140121
  NATURE OF ACTION:                                 Personal Injury - Failure to Maintain Premises in a Safe Condition
  ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Knoxville, TN
  DATE AND HOUR OF SERVICE:                         By Certified Mail on 04/12/2021 postmarked on 04/09/2021
  JURISDICTION SERVED :                             Tennessee
  APPEARANCE OR ANSWER DUE:                         None Specified
  ATTORNEY(S) / SENDER(S):                          None Specified
  ACTION ITEMS:                                     CT has retained the current log, Retain Date: 04/12/2021, Expected Purge Date:
                                                    04/17/2021

                                                    Image SOP

                                                    Email Notification, Luisa Gomes maria.gomes@ros.com

                                                    Email Notification, Vanessa Langlais vanessa.langlais@sedgwick.com

  REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                    300 Montvue RD
                                                    Knoxville, TN 37919
                                                    866-665-5799
                                                    SouthTeam2@wolterskluwer.com
  The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
  relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
  of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
  advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
  therein.




                                                                                                      Page 1 of 1 / SC
                 Case 2:21-cv-02304-JTF-cgc Document 1-1 Filed 05/12/21 Page 2 of 22                PageID 6


                                     1 1 1 1 1 El                                               1
                                                                                                                      -$7.56°
Kenneth Margolis                                                                                                    US POSTAGE
Attorney                                                                                                            FIRST-CLASS
                                                                       11380
                                                            MEMPHIS TIN)                                             FROM 38103
22 North Front Stree                                                                                                   04/08/2021
Suite 760                                                    . APR s Oki PM
                                                             9                        3L •          ''                 stamps,
                                                                                                                        emclicia
Memphis TN 38103          7020 1810 0001 0113 9158




                                     ROSS STORES, INC
                                     0/0: AGENT FOR PROCESS
                                      CT Corporation System,
                                     300 Montvue Road
                                     Knoxville TN 37919


                                                                                                                             .Ps



                                               1.9—S51000          .111"1,11111111"1111i111111111111"1111111'1111111"1,1111111fit
         Case 2:21-cv-02304-JTF-cgc Document 1-1 Filed 05/12/21 Page 3 of 22                                                      PageID 7
                                               (CIRCUIT/CHANCERY) COURT OF TENNESSEE
                                             140 ADAMS AVENUE, MEMPHIS, TENNESSEE 38103
                                            FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

                                                                      S IN CIVIL ACTION

 Docket No.     el-mok---tt                                                                               Ad Damnum $ 274,500

 SHEILA GRIESHEIMER                                                                   ROSS STORES, INC d/b/a
                                                                                      ROSS DRESS FOR LESS

                                                                           VS                         El [1--, [RR
                                                                                                        APR 08 71121
                                                                                                CIRCUIT COURT CLERK
                                                                                                BY              D.C.
                             Plaintiff(s)                                                                       Defendant(s)

TO:(Name and Address of Defendant (One defendant per summons))                                                          Method of Service:
                                                                                                                  'erbtied Mail
 ROSS STORES, INC. DBA ROSS DRESS FOR LESS
                                                                                                                  Shelby County Sheriff
 C/O: CT CORPORATION SYSTEM
 300 MONTVUE ROAD                                                                                                  ommissioner of Insurance($)
 KNOXVILLE, TN 37919-5546                                                                                     Secretary of State($)
                                                                                                             0Other TN County Sheriff         ($)
                                                                                                            80ther
                                                                                                              Private Process Server

                                                                                                                        ($)Attach Required Fees
You are hereby summoned and required to defend a civil action by filing your answer with the Clerk of the Court and

serving a copy of your answer to the Complaint on          KENNETH MARGOLIS                                                         Plaintiffs

attorney, whose address is       22 N FRONT ST #760 / MEMPHIS TN 38103

telephone 9014053013                        within THIRTY(30) DAYS after this summons has been served upon you, not including the day
of service. If you fail to do so, a judgment by default may be taken against you for the relief demanded in the Complaint.

                                                                                 TEMIIKA D. GIPSON,Clerk / W.AARON HALL, Clerk and Master


TESTED AND ISSUED                                                               By                                                                  D.C.

                                                                  TO THE DEFENDANT:
 NOTICE; Pursuant to Chapter 919 of the Public Acts of 1980,you are hereby given the following notice:
Tennessee law provides a ten thousand dollar ($10,000)personal property exemption from execution or seizure to satisfy a judgment. If a judgment
should be entered against you in this action and you wish to claim property as exempt, you must file a written list, under oath, of the items you wish
to claim as exempt with the Clerk of the Court. The list may be filed at any time and may be changed by you thereafter as necessary; however, unless
it is filed before the judgment becomes final, it will not be effective as to any execution or garnishment issued prior to the filing of the list. Certain
items are automatically exempt by law and do not need to be listed. These include items of necessary wearing apparel(clothing) for yourself and
your family and trunks or other receptacles necessary to contain such apparel,family portraits, the family Bible and school books. Should any of these
items be seized, you would have the right to recover them. If you do not understand your exemption right or how to exercise it, you may wish to seek
the counsel of a lawyer.

                                 FOR AMERICANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY, CALL (901) 222-2341

I, TEMIIKA D. GIPSON / W.AARON HALL , Clerk of the Court, Shelby County, Tennessee, certify this to be a true and accurate copy as filed this

                            20

TEMIIKA D. GIPSON , Clerk / W. AARON HALL, Clerk and Master              By:                                             , D.C.
       Case 2:21-cv-02304-JTF-cgc Document 1-1 Filed 05/12/21 Page 4 of 22                                         PageID 8

                                               RETURN OF SERVICE OF SUMMONS

I HEREBY CERTIFY THAT I HAVE SERVED THE WITHIN SUMMONS:

By delivering on the             day of                                      ,20        at                  M.a copy of the summons

and a copy of the Complaint to the following Defendant

at



                                                                             By:
Signature of person accepting service                                              Sheriff or other authorized person to serve process




                                             RETURN OF NON-SERVICE OF SUMMONS

I HEREBY CERTIFY THAT I HAVE NOT SERVED THE WITHIN SUMMONS:

To the named Defendant

because                                   is(are) not to be found in this County after diligent search and inquiryfor the following

reason(s):

This                   day of                               .20          .



                                                                             By:
                                                                                   Sheriff or other authorized person to serve process
Case 2:21-cv-02304-JTF-cgc Document 1-1 Filed 05/12/21 Page 5 of 22                  PageID 9




                  IN THE CIRCUIT COURT OF TENNESSEE
            FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

 SHEILA GRIESHEIMER

        Plaintiff,              0 0= rg*               KET NO.    csItLim-11
 vs.                                                   SION
                                  APR 08 7071          Y TRIAL DEMANDED
                                    CLERK
 ROSS STORES,INC. d/b/aCIRCUIT COURT D.C.
 ROSS DRESS FOR LESS BY

        Defendant,


                      COMPLAINTFOR PERSONAL INJURIES


        Your Plaintiff, Cheryl Griesheimer,for cause of action against the Defendant,

 Dollar General Corporation, would charge and allege unto the Court as follows:

                             JURISDICTION AND VENUE

       1.      Your Plaintiff, Cheryl Griesheimer, is an adult resident of Nesbit,

 Mississippi

       2.      The Defendant, Ross Stores, Inc. d/b/a Ross Dress for Less(hereinafter

"Ross") is a corporation organized under the laws of the State of Delaware, with its

 principal offices located at 5130 Hacienda Drive, Dublin CA,94568. It can be served

 through its registered agent for service of Process: CT Corporation System,300

 Montview Road, Knoxville, TN 37919.

       3-      Defendant is the owner and/or occupier of the real property and actively

 doing business as the actively doing business as the Ross Dress for Less Store # 1875,

 8540 US Highway 51 North, Suite 105, Millington, Shelby County, Tennessee 38053


                                             1
Case 2:21-cv-02304-JTF-cgc Document 1-1 Filed 05/12/21 Page 6 of 22                   PageID 10




  (hereinafter the "Premises" or "store"), and was said occupier on December 31, 2020.

         4.     Venue in the instant case is properly found in Shelby County,Tennessee,

  pursuant to T.C.A. 20-4-101, et. seq. as the incidents described in the complaint

  occurred in Arlington, Shelby County, Tennessee.

         5.     This Honorable Court has jurisdiction over this matter pursuant

  Tennessee Code Annotated § 16-10-101, et. seq.

                                            FACTS

         6.     Plaintiffincorporates Paragraph's 1-5 herein as if set out in full.

         7.     On or about December 31,2020 Ms. Griesheimer was a business invitee of

  Ross Dress for Less, Store # 1875,located at 8540 US Highway 51 North, Suite 105,

  Millington, Shelby County,Tennessee 38053 shopping for clothing.

         8.     Around this time,store employees had repositioned clothing racks and

  had repositioned one ofthe racks so that the base / platform upon which it sat was

  jutting into the main walkway of the store. The rack, and its base upon which it sat,

  were an obstruction to safe passage and posed a foreseeable risk for patrons to trip over;

  as such, constituting a dangerous condition as defined by Tennessee law.

         9.     As Ms.Griesheimer walked down the main aisle, she tripped on the base of

  the rack that wasjutting into the walkway,causing her to fall forward to the floor with a

  jarring impact,striking her hands and head in the process.

         10.    There was no warning sign or barrier to warn business invitees,such and

  Plaintiff, that the floor contained obstructions or hazards.

         11.    As a result of her falling to the floor, Ms. Griesheimer suffered injury and


                                               2
Case 2:21-cv-02304-JTF-cgc Document 1-1 Filed 05/12/21 Page 7 of 22                      PageID 11




  damages as will be set out in more detail below.

                           COUNT I-DANGEROUS CONDITION

         12.     Plaintiff incorporates Paragraph's 1-11 herein as if set out in full.

         13.     The premises is a commercial structure open to the public doing business

  as a retail store.

         14.     The presence ofthe clothing rack and base on the walkway floor ofthe

  main aisle posed a foreseeable fall risk to customers,the obstructions on the floor where

 Plaintiff fell was a dangerous condition on December 31,2020 and it posed a clear risk

 ofserious injury to business invitees such as Your Plaintiff

         15.     Upon information and belief, the clothing rack and base were jutting into

 the walkway as a result ofthe conduct of employees ofthe Defendant. Moreover,

 through the exercise of ordinary care, and reasonable inspection the Defendant should

 have determined that the obstructed surface posed a serious risk to the health and safety

 of their patrons and a duty to take corrective measures arose.

         16.     Based on Defendants'beach of duty,and failure to take any precautionary

 steps whatsoever,the Plaintiff tripped and fell causing her injury and damages as set

 forth in more detail below.

                             COUNT H—FAILURE TO WARN

         17.    Plaintiff incorporates Paragraph's 1-16 herein as ifset out in full.

         18.    Defendant either knew or reasonably should have known ofthe dangerous

 condition on the Premises as set forth above.

         19.    The obstructed section offlooring was not sectioned off nor was there any


                                                3
Case 2:21-cv-02304-JTF-cgc Document 1-1 Filed 05/12/21 Page 8 of 22                   PageID 12




  warning sign.

         20.    Defendant failed to warn Plaintiff ofthe unreasonably dangerous

  conditions by the design of the premises as well as their failure to place a warning signs

  in the vicinity offloor despite having a duty to do so.

         21.    As a direct and proximate result of Defendant's failure to warn,the

  Plaintiff fell, suffering injuries and damages as set out in more detail below.

            COUN7'—III-FAILURE 1T)PROPERLYTRAIN/SUPERVISE

         22.    Plaintiff incorporates Paragraph's 1-21 herein as ifset out in full

         23.    At all times relevant hereto, Defendant had a duty to properly train and

  supervise its staff in preparing and maintaining the premises so that it is in a reasonably

  safe condition for the business invitees.

         24.    Defendant breached that duty by either failing to properly train and/or

  supervise the unknown employee(s)who was/were responsible for maintaining the

  section flooring in which Plaintifffell, failing to properly place inventory and clothing

  racks(including their bases)so as to not create an obstruction on the main aisle of the

  store; and then by leaving the aisle in a dangerous condition without placing any

  warning signs or barriers thus exposing business invitees,such a Plaintiff to the

  unreasonable risk ofinjury.

         25.    Based on the Defendant's failure to properly train and/or supervise its

  employee(s), Plaintiff was injured,incurred, and will continue to incur medical

  expenses,lost earnings,and lost time from work,and has experienced and will continue

  to experience significant pain and suffering.


                                               4
Case 2:21-cv-02304-JTF-cgc Document 1-1 Filed 05/12/21 Page 9 of 22                    PageID 13




                               INJURIESAND DAMAGES

         26.    Plaintiff incorporates Paragraph's 1-25 herein as if set out in full

         27.    As a direct and proximate result of the carelessness and negligence of the

  Defendant,the Plaintiff sustained the following injuries and damages: Painful bodily

  injuries, Fright and shock; Physical pain and mental anguish; Medical Expenses, and
                                                                                    j
  Limitation in the'ability to enjoy the normal i)leaSureS oflife

                                   DEMAND FOR JURY

         Plaintiff hereby demands A TRIAL BY JURY.

                                     RELIEF SOUGHT

         WHEREFORE,PREMISES CONSIDERED,Plaintiff Sheila Griesheimer sues the

  Defendant Ross Stores, Inc. for a sum to be found to be just a fair by a jury of hers peers,

  said amount not to exceed TWO HUNDRED SEVENTY-FOUR THOUSAND FIVE

  HUNDRED DOLLARS($274,500.00)and respectfully requests all such other relief to

  which he may be entitled in both Law and Equity.


                                                   Respectfully Submitted,

                                                                   c 1.




                                                   Kenneth Margolis, #22906
                                                   Attorneyfor Plaintiff
                                                   22 North Front Street, #760
                                                   Memphis,Tennessee 38103
                                                   Telephone: (901)405-3013
                                                   Facsimile: 9901)203-0506
                                                   1Cmargolisomargolis-law.com

                                               5
Case 2:21-cv-02304-JTF-cgc Document 1-1 Filed 05/12/21 Page 10 of 22                  PageID 14




                        IN THE CIRCUIT COURT OF TENNESSEE
                  FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

     SHEILA GRIESH
                                L                      DOCKET NO. CA:- kLl0 k-2
     vs.                     APR 0 8 2021 J)           DIVISION
                                                       JURY TRIAL DEMANDED
                         CIRCUIT COURT CLERK
     ROSS STORES,I1\F.*Wit-----0•C•
     ROSS DRESS FOR LESS

            Defendant,


           PLAINTIFF'S FIRSTINTERROGATORIES TO DEFENDANT


            To:     ROSS STORES,INC. d/b/a ROSS DRESS FOR LESS
                    Service with Complaint

            Pursuant to TRCP 33, et seq., Plaintiff requests that the following

     Interrogatories be answered under oath by the Defendant, and that answers be

     served on Plaintiff within forty-five(45) days.

                                    INTRODUCTION

           Plaintiff deems these Interrogatories to be continuing, so as to require

    service of supplemental answers pursuant to Rule 26.05 of the Tennessee Rules

     of Civil Procedure on Plaintiff within ten days if Defendant, Defendant's agents,

     representatives, attorneys or others, obtain further information after answers to

    these Interrogatories have been made as required by the Rules of Civil Procedure

                                      DEFINITIONS

           Documents: The word "documents"includes, without limitation,

                                              1
Case 2:21-cv-02304-JTF-cgc Document 1-1 Filed 05/12/21 Page 11 of 22                   PageID 15




     correspondence, memoranda,letters, minutes,reports, notes,computer
     generated data, written messages,telegrams,telephone messages, written
     summaries of telephone calls, calendar and diary entries and any other written
     record or paper writing in any manner related to the subject ofthe Interrogatory.

            Location: A request for the location of documents is deemed to constitute
     a request for the present address where the documents are kept if known,and if
     not known,the last address known to Plaintiff and all information available to
     Plaintiff as to the disposition of the requested documents.

           Person:"Person" means any natural person,firm, or corporation,
     partnership,joint venture, or other form of business entity.

            Plaintiff: The word "Plaintiff'is deemed to include the name of Plaintiff or
     Plaintiffs, and any and all other nicknames, designations or aliases for or
     referable thereto.

           You or Your:The words"you" or "your" refer to Plaintiff, Plaintiffs
     attorneys, agents, or representatives.

                                     INSTRUCTIONS

            For the purposes ofthe following interrogatories,"identify fully" means:

           (a)For a natural person,their name,current or last known home address
     with telephone number; current or last known employer;job title, dates of
     employment and work telephone number.

            (b)For a business entity, if it is a corporation, please list the exact
     corporate name,state ofincorporation, address of principal place of business,
     along with the name address,title and phone number ofthe registered agent..If
     it is a general partnership, please list the exact name of the partnership as well as
     the names and addresses of all the partners. Ifit is a limited partnership, please
     list the exact name ofthe limited partnerships as well as the names and addresses
     of each general and limited partner.

                                  INTERROGATORIES
     INTERROGATORY NO,1: Please identify the person(s)answering these

     Interrogatories. For each such person listed please specify the question(s)they



                                              2
Case 2:21-cv-02304-JTF-cgc Document 1-1 Filed 05/12/21 Page 12 of 22                      PageID 16




     are responsible for or assisted in answering.

            ANSWER:

     INTERROGATORY NO.2: With respect to all witnesses, whom you will or

     may call as experts to give opinion testimony in the trial ofthis matter, please

     state the following:
           (a),    Name,address and telephone number of each;

           (b)     Name,address and telephone number of his employer ofthe organization
                   with which he is associated in any professional capacity;

           (c)1    The field in which he is to be offered as an expert;

           (d)     A summary of his qualifications within the field in which he is expected to
                   testify;

           (e),    The substance of the facts and opinions to which the expert      is
                   expected to testify and a summary ofthe grounds for each opinion.

   (PLEASE NOTE:PLAINTIFF WILL OBJECT TO THE USEAT TRIAL OFANY
   EXPERTNOTIDENTIFIED IN THE ANSWER TO THISINTERROGATORY)

            ANSWER:

     INTERROGATORY NO.                Have you been sued in your correct name and in

     your proper legal capacity? If not, please state your correct name and your

     correct legal capacity.

            ANSWER:
     INTERROGATORY NO.4: Please identify any and all witnesses you believe

     may have any information concerning any issues in this lawsuit and provide a

     detailed description of the information you believe them to have.
   (PLEASE NOTE:PLAINTIFF WILL OBJECT TO THE USEAT TRIAL OFANY
   WITNESS NOTIDENTIFIED IN THE ANSWER TO THISINTERROGATORY)
Case 2:21-cv-02304-JTF-cgc Document 1-1 Filed 05/12/21 Page 13 of 22                PageID 17




           ANSWER:

     Interrogatory No.5:        Was the defendant the owner ofthe premises when

     the alleged incident occurred?

           ANSWER:

     Interrogatory No.6:        Was the defendant the occupier ofthe premises when

     the alleged incident occurred?

           ANSWER:

     Interrogatory No.7:        Was the defendant in control ofthe premises when

     the alleged incident occurred?

           ANSWER:

     Interrogatory No.8:        If the answer to interrogatories 4,5 and 6 is anything

     but an unqualified "yes," identify, respectively, the owner,occupier or individual

     entity who owned,occupied or controlled the premises when the alleged incident

     occurred.

           ANSWER:

     Interrogatory No.g:        State fully and completely to the best of your

     knowledge and understanding how the alleged incident occurred,including a

     complete chronology ofthe events as they transpired.

           ANSWER:

     Interrogatory No.          Describe in as much detail as possible the location on

     the premises where the alleged incident occurred.


                                             4
-5   Case 2:21-cv-02304-JTF-cgc Document 1-1 Filed 05/12/21 Page 14 of 22                      PageID 18




                 ANSWER:

          Interrogatory No.11:         Provide a list and identification of any persons

          involved in a fall at this location within five years of the date of the incident.

                 ANSWER:

          Interrogatory No.12: Describe all arrangements the defendant had for care,

          maintenance and inspection ofthe premises at the time of the alleged incident.

          Specifically any measures for the placement of clothing racks in the vicinity of

          walkways or aisles.

                 ANSWER:

          Interrogatory No.13: State whether the arrangements set forth in the

          preceding interrogatory conformed to the usual and customary arrangements

          made by the defendant for the care, maintenance and inspection ofthe premises

          prior to the incident.

                 ANSWER:

          Interrogatory No.14: State the last time the defendant or any of its agents

          or employees made any examination,inspection or test ofthe place or location on

          the premises where the incident occurred.

                 ANSWER:

         Interrogatory No.15: At any time after the alleged incident, did the

         defendant make any examination,inspection or test ofthe place or location on

         the premises where the incident occurred? Ifso,for each such examination,
Case 2:21-cv-02304-JTF-cgc Document 1-1 Filed 05/12/21 Page 15 of 22                  PageID 19




     inspection or test, provide its date and time, the procedures used,the name and

     address of all persons involved,the substance or contents of any report, and if in

     writing or recorded form,the present custodian of each report.

            ANSWER:

     Interrogatory No.16: Describe the lighting conditions at the premises at the

     time of the incident and specifically state whether the lighting was natural,

     artificial or both.

            ANSWER:

     Interrogatory No. 17: Have there been any changes to the premises or any

     portion thereof, since the date ofthe alleged incident? If so, provide details

     regarding any such change and the reasons for such change.

            ANSWER:
     Interrogatory No. 18: Did the defendant ever receive any form of notice,

     either written or oral,from the plaintiff or from anyone acting on the plaintiff's

     behalf, concerning the incident in question? If so, provide the date of any receipt,

     the method by which notice was given,the name and address ofthe recipient of

     the notice,the substance of the notice and any response made thereto.
            ANSWER:

     Interrogatory No. 20: Provide a list and identification of any persons who

     had been injured on the premises within three years ofthe date of the incident.

            ANSWER:



                                              6
Case 2:21-cv-02304-JTF-cgc Document 1-1 Filed 05/12/21 Page 16 of 22                PageID 20




     Interrogatory No. 21: Does the defendant contend that the plaintiff in any

     way caused or contributed to the alleged incident or in any way assumed the risk

     of his injuries? If so,state the facts upon which each contention is based.

            ANSWER:

     Interrogatory No.      22:   Do you or your attorneys have in your possession,

     custody,or control anystatement ofany person(including plaintiff)concerning the

     facts surrounding this controversy including any written statements, signed or

     otherwise, adopted or proved by such person or any stenographic, mechanical,

     electrical, or other recording or any transcript thereof which is a substantially

     verbatim recital of an oral statement by the person making it and

     contemporaneously reported? Ifso, please state the following:

           (a)     The name, address, and phone number of the person from whom it
                   was obtained;

          (b)      The date it was obtained;

          (c)      The title and position ofthe person who obtained it;

          (d)      Where it was obtained;

          (e)     Is the statement signed by the person giving the statement? If it was
                  not signed, please state how the statement is connected with the
                  person purportedly giving the statement. For example, telephone
                  recorded conversation, etc.

            ANSWER:

     Interrogatory No. 23:Please list and describe in detail each and every document,

     item or thing which supports any defense upon which you intend to rely at the trial



                                               7
Case 2:21-cv-02304-JTF-cgc Document 1-1 Filed 05/12/21 Page 17 of 22                PageID 21




     of this matter.

             ANSWER:

     Interrogatory No. 24: Please identify, listing their name,current or last

     known home address with telephone number; current or last known employer;

     job title, dates of employment and work telephone number all employees of the

     defendant who worked a shift at the subject store on December 31, 2020.

             ANSWER:

     Interrogatory No.         Was the area of the store where the fall occurred

     covered by any video recording device and was the fall captured by any video

     recording. If so, please preserve a copy of such recording and provide a copy of

     same.

             ANSWER:


                                                    Respectfully Submitted,




                                                    Kenneth Margolis, #22906
                                                    Attorneyfor Plaintiff
                                                    22 North Front Street, #760
                                                    Memphis, Tennessee 38103
                                                    Telephone: (901)405-3013
                                                    Facsimile: 9901)203-0506
                                                    Kmar&olisomargolis-law.com




                                             8
Case 2:21-cv-02304-JTF-cgc Document 1-1 Filed 05/12/21 Page 18 of 22                  PageID 22




                     IN THE CIRCUIT COURT OF TENNESSEE
               FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

  SHEILA GRIES         JR[L3
         Plaintiff,       APR 08 71171              DOCKET NO. ei:11"
  vs.                 CIRCUIT COURT CLERK           DIVISION    AT
                                      D.C.          JURY TRIAL DEMANDED
                      BY
  ROSS STORES,INC. d/b/a
  ROSS DRESS FOR LESS

         Defendant,


               PLAINTIFF'S FIRSTREQUESTS FOR PRODUCTION OF
                   DOCUMENTSAND THINGS TO DEFENDANT


         To:     ROSS STORES,INC. d/b/a ROSS DRESS FOR LESS
                 Service with Complaint

         Pursuant to Rule 34, et seq., of the Tennessee Rules of Civil Procedure, Plaintiff

  requests that the Defendant, respond to these requests within Forty-Five(45) days.

                                        DEFINITIONS
         A.      The word "documents" includes, without limitation, correspondence,
  memoranda,letters, minutes,reports, notes,computer generated data, written messages,
  telegrams, telephone messages, written summaries of telephone calls, calendar and diary
  entries and any other written record or paper writing in any manner related to the Request.
        B.       The words "you" or "your" as used herein means and refers not only to the
  patties named hereinabove but also to their predecessors; present or former parents,
  subsidiaries, or divisions; officers; agents, including attorneys; employees; and, all other
  persons acting or purporting to act on their behalf.

                                       INSTRUCTIONS
        1.      Counter-Plaintiff requests a formal response to this Request for
Case 2:21-cv-02304-JTF-cgc Document 1-1 Filed 05/12/21 Page 19 of 22                   PageID 23




  Production, with documents identified as to the Request to which each document
  relates, as provided by Rule 34(b).
         2.      This Request includes all relevant documents in the personal files or in the
  personal possession of all representatives, agents, accountants or attorneys ofthe
  Counter-Defendant.
         3.     Each Request herein includes any supplemental document which is later
  discovered by or comes into the possession of control of Counter-Defendant.
        4.     If you rely upon any privilege as a ground for objection to production of
  any document called for in these Requests,for each such document which you refuse to
  produce, please state:
              a. the name and address of the author of the document;

              b.the name and address of any person to whom the document was sent or to
                whom copies were sent or circulated at any time;

              c. the name and address of any person currently possessing the document or
                 a copy thereof;

              d.a brief description of the nature and subject matter ofthe document(i.e.,
                letter, memorandum,invoice, contract); and

              e. the nature ofthe privilege claimed.

         5.      If any document requested has been lost or destroyed since its creation,
  identify that document,state when,where, how and by whom the document was
  destroyed and state the name ofthe person who has had custody ofthe document.

                  REQUESTS FOR PRODUCTION OF DOCUMENTS
         REQUEST NO.1: By way ofa requestfor production ofdocuments,pleasefurnish a

  copy of each and every photograph or video recording in your possession of the accident

  scene and if any exist, please indicate at what time and place any photo, videotape or
  recording ofthe accident scene may be viewed by plaintiff's counsel.



                                              2
Case 2:21-cv-02304-JTF-cgc Document 1-1 Filed 05/12/21 Page 20 of 22               PageID 24




         RESPONSE:

         REQUEST NO.2: Any engineering drawings,blueprints, architectural designs,

  schematics, Or building plans regarding the premises.

         RESPONSE:

         REQUEST NO.3: Any policies, procedures, guidelines or manuals describing

  care and maintenance ofthe premises for the last five years.

         RESPONSE:

         REQUEST NO.4: Photographs of any notices,signs or warnings posted on the

  premises in the vicinity ofthe fall on the date of the alleged incident.

         RESPONSE:

         REQUEST NO.5: Any records, in written or recorded form,regarding prior

  injuries on the premises for the past five years.

         RESPONSE:

         REQUEST NO.6: Copies of any insurance policies that may provide coverage for

  the allegations made in plaintiffs complaint.

         RESPONSE:

         REQUEST NO.7: A copy ofthe deed for the premises or lease allowing your

  occupancy o'f the premises.

         RESPONSE:

         REQUEST NO.8: Any notices, findings,orjudgments from any building

  inspector,zoning official, regulatory agency,or court with respect to any

  violation, defect, hazard,or nuisance at the premises for the last five years.
Case 2:21-cv-02304-JTF-cgc Document 1-1 Filed 05/12/21 Page 21 of 22                 PageID 25




          RESPONSE:

          REQUEST NO.9: Please furnish a copy ofeach document either sentto or received

   from any expert identified in your answer to Interrogatory No. 2.

          RESPONSE:

          REQUEST NO.10: By wayofa requestfor production ofdocuments,please furnish

   a copy ofeach document relating to in any shape or form to regarding any actions taken or

   directedto be taken by-the Defendant or agents ofthe defendantin response to the incident

   giving rise to the instant litigation.

          RESPONSE:

          REQUEST NO.11: By way ofa requestfor production ofdocuments,pleasefurnish a

   copy ofeach document which relates to the inspection ofthe premises as referred to in your

   answer to Interrogatory No. 14 for the 36 hours preceding the incident giving rise to the

   present litigation.

          RESPONSE:

          REQUEST NO.12: By way ofa requestfor production ofdocuments,please furnish

  a copy of each document which referred to in your answer to Interrogatory No. 15.

          RESPONSE:

          REQUEST NO.13: By way ofa requestfor production ofdocuments,please furnish

  a copy ofeach document which relates to any statementfrom any witness to this incident.

          RESPONSE:

          REQUEST NO.12: By way ofa requestfor production ofdocuments,please furnish

  a copy ofany and all video recordingsfrom the subject storefrom the time ofits opening on


                                              4
•c$
      Case 2:21-cv-02304-JTF-cgc Document 1-1 Filed 05/12/21 Page 22 of 22                    PageID 26




        December 31, 2020 through 2:30 p.m., this is specifically to include any recording which

        captures Your Plaintiff and her fall between 11:30 a.m. and 12:00 p.m.

               RESPONSE:

               REQUEST NO. 14: Photographs of area in which Plaintifffell., signs or warnings

        posted on the premises in the vicinity of the fall on the date of the alleged incident.

               RESPONSE:

               REQUEST NO. is: Any and all documents, items or things in your possession

               relatin/ g to the Plaintiff,be they obtained through subpoena,release or though public

              searchl or public/private investigation. This is specifically to include but not be

              limited to any and all video     photographs, records, notes, electronically stored

               information or recordings


                                                         Respectfully Submitted,
                                                                          ;
                                                                          _ 7




                                                         Kenneth Margolis, #22906
                                                         Attorneyfor Plaintiff
                                                         22 North Front Street, #760
                                                         Memphis, Tennessee 38103
                                                         Telephone: (901)405-3013
                                                         Facsimile: 9901)203-0506 ,
                                                         Kmargolispmargolis-law.com




                                                     5
